Exhibit 10.12

AMENDMENT ONE

to the

MERCK & CO., INC.

1996 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN

(Amended April 27, 1999)

WHEREAS, pursuant to and upon consummation of the Agreement and Plan of Merger,
dated March 8, 2009, as amended, by and among, Merck & Co., Inc. (“Merck”),
Schering-Plough Corporation, SP Merger Subsidiary One, Inc., and SP Merger
Subsidiary Two, Inc. (the “Transactions”), Schering-Plough Corporation will
change its name to Merck & Co. Inc., (“Parent”) and Merck will change its name
to Merck Sharp & Dohme Corp. (“MSD”), and will become a wholly-owned subsidiary
of Parent;

WHEREAS, under Section 11 of the Merck 1999 Non-Employee Directors Stock Option
Plan (the “1996 Directors Plan”), the Board of Directors of Merck may from time
to time amend the terms of the 1996 Directors Plan and desires to amend,
contingent on and effective upon the consummation of the Transactions, the 1996
Directors Plan to reflect, (i) the change to the stock underlying any stock
option awards granted under the 1996 Directors Plan that remain outstanding as
of the closing date of the Transactions from the common stock of Merck, par
value $0.01 per share to the common stock of Parent, par value $0.50 per share;
and (ii) other technical changes that are considered necessary for the proper
continuation of such outstanding equity grants and the 1996 Directors Plan in
light of the Transactions; provided however, for the avoidance of any doubt, if
the Transactions is not consummated, all amendments as set forth herein shall be
null and void;

NOW, THEREFORE, BE IT

RESOLVED, that in consideration of the premises, the 1996 Directors Plan is
hereby amended contingent on and as of the consummation of the Transactions as
follows:

1. The first sentence of the Preamble of the 1996 Directors Plan shall be
deleted and replaced with the following two sentences:

The 1996 Non-Employee Directors Stock Option Plan (the “Plan”), effective
January 1, 1996, was established to attract, retain and compensate for service
as members of the Board of Directors of Merck & Co., Inc. (“Merck”). The Plan is
amended, effective as of the Closing Date, as such term is defined in
Section 1.2 of the Agreement and Plan of Merger dated as of March 8, 2009, by
and among Merck, Schering Plough Corporation, SP Merger Subsidiary One, Inc.,
and SP Merger Subsidiary Two, Inc. (the “Transactions”), whereby Schering Plough
Corporation will be renamed Merck & Co., Inc. (“Parent”) and Merck will be
renamed Merck Sharp and Dohme Corp. (“MSD”) and will be a wholly-owned
subsidiary of Parent. On and after the Closing Date, references in the Plan to
the “Company” shall be read to refer to the “Parent.”



--------------------------------------------------------------------------------

2. Section 1 of the 1996 Directors Plan shall be amended to add the following
sentence at the end of Section 1:

Effective as of the Closing Date, only those Non-Employee Directors who served
as Non-Employee Directors of Merck prior to the Transactions and who
participated in the Plan prior to the Transactions will be participants in the
Plan following the Transactions with respect to any options granted prior to the
Transactions that remain outstanding as of the Closing Date.

3. Section 2 of the 1996 Directors Plan shall be amended by adding the following
sentence to the end of Section 2:

Effective as of the Closing Date, each NQSO that was granted pursuant to the
Plan prior to the Transactions and remained outstanding as of the Closing Date,
will be exercisable for a share of common stock of the Parent, par value $0.50
per share (“Parent Common Stock”) in lieu of a share of common stock of Merck,
par value $0.01 per share. For all purposes of the Plan, effective on the
Closing Date, all references to “Merck Common Stock” or the “Company’s Common
Stock” in the Plan will refer to “Parent Common Stock.”

4. The first sentence of Section 11 of the 1996 Directors Plan shall be amended
to read:

This Plan shall be administered by the Board of Directors of Parent.

5. All references in the 1996 Directors Plan to the “Board of Directors” or
“Board” shall refer to the Board of Directors of Parent.

6. This amendment is effective as of the Closing Date of the Transactions.



--------------------------------------------------------------------------------

MERCK & CO., INC.

1996 NON-EMPLOYEE DIRECTORS

STOCK OPTION PLAN

(Amended April 27, 1999)

The 1996 Non-Employee Directors Stock Option Plan (the “Plan”) is established to
attract, retain and compensate for service as members of the Board of Directors
of Merck & Co., Inc. (the “Company”) highly qualified individuals who are not
current or former employees of the Company and to enable them to increase their
ownership in the Company’s Common Stock. The Plan will be beneficial to the
Company and its stockholders since it will allow these directors to have a
greater personal financial stake in the Company through the ownership of Company
stock, in addition to underscoring their common interest with stockholders in
increasing the value of the Company stock longer term.

1. Eligibility

All members of the Company’s Board of Directors who are not current or former
employees of the Company or any of its subsidiaries (“Non-Employee Directors”)
are eligible to participate in this Plan.

2. Options

Only nonqualified stock options (“NQSOs”) may be granted under this Plan.

3. Shares Available

a) Number of Shares Available: There is hereby reserved for issuance under this
Plan 450,000 shares of Merck Common Stock, par value $0.01 per share, which may
be authorized but unissued shares, treasury shares, or shares purchased on the
open market.

b) Recapitalization Adjustment: In the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, ,
consolidation, rights offering, or any other change in the corporate structure
or shares of the Company, adjustments in the number and kind of shares
authorized by this Plan, in the number and kind of shares covered by, and in the
option price of outstanding NQSOs under this Plan shall be made if, and in the
same manner as, such adjustments are made to NQSOs issued under the Company’s
then current Incentive Stock Plan.

4. Annual Grant of Nonqualified Stock Options

Each year on the first Friday following the Company’s Annual Meeting of
Stockholders, each individual elected, reelected or continuing as a Non-Employee
Director shall automatically receive NQSOs covering five thousand (5,000) shares
of Merck Common Stock. Notwithstanding the foregoing, if, on that first Friday,
the General Counsel of the Company determines, in her/his sole discretion, that
the Company is in possession of material, undisclosed information about the
Company, then the annual grant of NQSOs to Non-Employee Directors



--------------------------------------------------------------------------------

shall be suspended until the second day after public dissemination of such
information and the price, exercisability date and option period shall then be
determined by reference to such later date. If Merck Common Stock is not traded
on the New York StockExchange on any date a grant would otherwise be awarded,
then the grant shall be made the next day thereafter that Merck Common Stock is
so traded.

5. Option Price

The price of the NQSO shall be the closing price on the date of the grant of the
Company’s Common Stock as quoted on the composite tape of the New York Stock
Exchange.

6. Option Period

A NQSO granted under this Plan shall become exercisable five years after date of
grant and shall expire ten years after date of grant (“Option Period”).

7. Payment

The NQSO price shall be paid in cash in U.S. dollars at the time the NQSO is
exercised.

8. Cessation of Service

Upon cessation of service as a Non-Employee Director (for reasons other than
retirement or death), only those NQSOs immediately exercisable at the date of
cessation of service shall be exercisable by the grantee. Such NQSOs must be
exercised within ninety days of cessation of service (but in no event after the
expiration of the Option Period) or they shall be forfeited.

9. Retirement

If a grantee ceases service as a Non-Employee Director and is at least age 65
with ten or more years of service or age 70 with five or more years of service,
then any of his/her outstanding NQSOs shall continue to become exercisable. All
outstanding NQSOs must be exercised by the earlier of (i) sixty months following
the date of such cessation of service or (ii) the expiration of the Option
Period, or such NQSOs shall be forfeited.

10. Death

Upon the death of a grantee, those NQSOs which had been held for at least twelve
months at date of death shall become immediately exercisable upon death. The
NQSOs which become exercisable upon the date of death and those NQSOs which were
exercisable on the date of death may be exercised by the grantee’s legal
representatives or heirs by the earlier of (i) thirty-six months from the date
of death or (ii) the expiration of the Option Period; if not exercised by the
earlier of (i) or (ii), such NQSOs shall be forfeited.



--------------------------------------------------------------------------------

11. Administration and Amendment of the Plan

This Plan shall be administered by the Board of Directors of Merck & Co., Inc.
This Plan may be terminated or amended by the Board of Directors as it deems
advisable. However, an amendment revising the price, date of exercisability,
option period of, or amount of shares under a NQSO shall not be made more
frequently than every six months unless necessary to comply with applicable laws
or regulations. No amendment may revoke or alter in a manner unfavorable to the
grantees any NQSOs then outstanding, nor may the Board amend this Plan without
stockholder approval where the absence of such approval would cause the Plan to
fail to comply with Rule 16b-3 under the Securities Exchange Act of 1934 (the
“Act”), or any other requirement of applicable law or regulation. A NQSO may not
be granted under this Plan after December 31, 2000 but NQSOs granted prior to
that date shall continue to become exercisable and may be exercised according to
their terms.

12. Transferability

Except as set forth in this section, the NQSOs granted under this Plan shall not
be exercisable during the grantee’s lifetime by anyone other than the grantee,
the grantee’s legal guardian or the grantee’s legal representative, and shall
not be transferable other than by will or by the laws of descent and
distribution. NQSOs granted under this Plan shall be transferable during a
grantee’s lifetime only in accordance with the following provisions:

The grantee may only transfer an NQSO while serving as a Non-Employee Director
of the Company or within one year of ceasing service as a Non-Employee Director
due to retirement as defined in Section 9. The NQSO may be transferred only to
the grantee’s spouse, children (including adopted children and stepchildren) and
grandchildren (collectively, “Family Members”), to one or more trusts for the
benefit of Family Members or, at the discretion of the Board of Directors, to
one or more partnerships where the grantee and his Family Members are the only
partners, in accordance with the rules set forth in this section. The grantee
shall not receive any payment or other consideration for such transfer (except
that if the transfer is to a partnership, the grantee shall be permitted to
receive an interest in the partnership in for the transfer).

Any NQSO transferred in accordance with this section shall continue to be
subject to the same terms and conditions in the hands of the transferee as were
applicable to such NQSO prior to the transfer, except that the grantee’s right
to transfer such NQSO in accordance with this section shall not apply to the
transferee. However, if the transferee is a natural person, upon the
transferee’s death, the NQSO privileges may be exercised by the legal
representatives or beneficiaries of the transferee within the exercise periods
otherwise applicable to the NQSO.

Any purported transfer of an NQSO under this section shall not be effective
unless, prior to such transfer, the grantee has (1) met the minimum stock
ownership target then in place for Directors of the Company, (2) notified the
Company of the transferee’s name and address, the number of shares under the
Option to be transferred, and the grant date and exercise price of such shares,
and (3) demonstrated, if requested by the Board of Directors, that the proposed
transferee



--------------------------------------------------------------------------------

qualifies as a permitted transferee under the rules set forth in this section.
In addition, the transferee must sign an agreement that he or she is bound by
the rules and regulations the Plans and by the same insider trading restrictions
that apply to the grantee. No transfer shall be effective unless the Company has
in effect a registration statement filed under the Securities Act of 1933
covering the securities to be acquired by the transferee upon exercise of the
NQSO, or the General Counsel of Merck & Co., Inc. has determined that
registration of such shares is not necessary.

13. Compliance with SEC Regulations

It is the Company’s intent that the Plan comply in all respects with Rule 16b-3
of the Act, and any regulations promulgated thereunder. If any provision of this
Plan is later found not to be in compliance with the Rule, the provision shall
be deemed null and void. All grants and exercises of NQSOs under this Plan shall
be executed in accordance with the requirements of Section 16 of the Act, as
amended, and any regulations promulgated thereunder.

14. Miscellaneous

Except as provided in this Plan, no Non-Employee Director shall have any claim
or right to be granted a NQSO under this Plan. Neither the Plan nor any action
thereunder shall be construed as giving any director any right be retained in
the service of the Company.

15. Effective Date

This Plan shall be effective April 23, 1996 or such later date as stockholder
approval is obtained.